On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Michael Emmett Dillon. In accordance with Gov.Bar R. V(29), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on August 27,1991, recommending that the petition for reinstatement of Michael Emmett Dillon be granted. Objections to said Final Report were filed by Disciplinary Counsel.
The court coming now to consider its order of December 24, 1986, indefinitely suspending respondent, Michael Emmett Dillon, from the practice of law pursuant to Gov.Bar R. V(7)(b), finds that respondent has complied with that order and with the provisions of Gov.Bar R. V(25) through (28). On consideration thereof and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Michael Emmett Dillon, Attorney Registration Number 0006140, be, and hereby is, granted, and that Michael Emmett Dillon is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $1,466.58; that respondent’s previously filed deposit of $500 be applied toward satisfaction of this amount; and that the balance due of $966.58 shall be payable to this court on or before November 12, 1991, by certified check or money order.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see Disciplinary Counsel v. Dillon (1986), 28 Ohio St.3d 114, 28 OBR 213, 502 N.E.2d 637.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.